 



Exhibit 10.9
AMENDMENT TO S-76 NEW HELICOPTER SALES AGREEMENT
THIS AMENDMENT, dated as of the Acceptance Date stated below, by and between the
Sikorsky Contracting Entity (“Sikorsky”) named below and the Buyer named below,
hereby amends the S-76 New Helicopter Sales Agreement between the parties as
follows:
     1. Definitions/Information for this Amendment

     
Buyer:
  Offshore Logistics, Inc.
Sikorsky Contracting Entity:
  Sikorksy Aircraft Corporation
Sikorsky Contract No.:
  S76TD02065
Amendment No.:
  8

     2. Amendment — Amend the S-76 Sales Agreements as follows:
     A. Configuration
     Revised Exhibit A, FOR THE 12th AIRCRAFT ONLY, as follows:
     1. Add — 9010 Eaton Fuzz Burner (1K7707) — Pulsed Electric Engine Chip
Detector System.
     B. Payment Schedule
     Delete Section III.1. Table 1 and substitute with the following:
TABLE 1
Payment Schedule
*
     C. Aircraft Price
     Delete Section III.2. Table 2 and substitute with the following:
TABLE 2
Helicopter Unit Price
*

3.   Reaffirmation — Except as modified above, all of the provisions of the
Agreement remain the same, and the Agreement as modified hereby, is reaffirmed.

     IN WITNESS WHEREOF, this Amendment has been executed by each party’s
authorized representative.

     
Offshore Logistics, Inc.:
  Sikorsky Aircraft Corporation:
By: /s/ Michael R. Suldo
  By: /s/ Marc Poland
Name: Michael R. Suldo
  Name: Marc B. Poland
Title: General Mananger
  Title: Director, Business Operations
Date: May 3, 2005
  Date: May 5, 2005

 



--------------------------------------------------------------------------------



 



AIRCRAFT ENVELOPE
image not included
WEIGHT BREAKDOWN
 

MODEL: S76C+   PAR CUSTOMER: PASSENGER — Air Logistics   02 000 0 MISSION: 12
PASSENGER    

                              WEIGHT                   (LBS)     ARM (IN.)    
MOMENT LBIN.  
WEIGHT EMPTY — Green Ship
    6534       214.3       1400236  
WEIGHT EMPTY EQUIPPED
    7217       212.6       1542039  
 
                       
PILOT & COPILOT
    400       102.5       41000  
ENGINE OIL
    21       231.0       4851  
WINDSHIELD WASHER FLUID
    6       54.0       324  
MANUAL & SUPPLIES
    15       102.5       1538  
LIFE VESTS COCKPIT
    4       122.0       488  
LIFE VESTS 12 PASSENGERS
    24       164.1       3938  
CABIN RAFT
    100       166.1       16610  
 
                       
BASIC WEIGHT
    7823       205.9       1610788  
 
                       
4 PAX FWD
    800       135.5       108400  
4 PAX MID
    800       166.5       133200  
4 PAX AFT
    800       197.5       158000  
 
                       
BAGGAGE
    180       235.0       42300  
 
                       
OPERATIONAL WEIGHT
    10403       197.3       2052688  
 
                       
FUEL MAIN (JET A)
    1297       216.7       281060  
GROSS WEIGHT
    11700       199.5       2333748  

     * Redacted pursuant to request for confidential treatment submitted to SEC
on October ___, 2005.

 